DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response filed 18 April 2022 has been received and entered.  Claims 1-20 and 22-23 have been canceled and claim 21 has been amended in the response filed 18 April 2022.  Claims 21 and 24-25 are currently pending and under consideration in the instant Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn. 
Applicant’s arguments filed 18 April 2022 have been fully considered but are not found persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2022 has being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete or not compliant. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
	Applicant’s amendment filed 18 April 2022 to add the incorporation statement by amendment is not compliant.  The only means for correcting the incorporation statement is by providing a substitute specification with the corrected incorporation statement.  
	(See Official Gazette, Notices 08 November 2005, available at https://www.uspto.gov/web/offices/com/sol/og/2005/week45/og200545.htm).
This requirement was reaffirmed in an Official Gazette issued by the Office on May 14, 2019.  Specifically, the notification stated:

“A Substitute Specification is Required for Certain Amendments: Applicants are reminded that if a reply to a notice sent by OPAP necessitates changes to the specification (excluding the claims or abstract), then the notice will require applicant to submit an amendment in the form of a substitute specification in compliance with 37 CFR 1.121(b) (3) and 37 CFR 1.125. Such an amendment to the specification cannot be made by way of replacement paragraph or replacement section under 37 CFR 1.121 (b)(1) or (b)(2). The only format for an amendment to the specification useable for pre-grant publication purposes is a substitute specification. See MPEP Section 714.01(e).” (See Official Gazette, 1462 Off. Gaz. Pat. Office 121 (14 May 2019)).

Specification
The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (treatments are limited to fatty liver).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are directed to a method of treating a metabolic disorder wherein the disorder is fatty liver by administering fibroblast growth factor binding protein 3 (FGFBP3).  The specification mentions fatty liver in a single paragraph ([0046]) and makes no further mention at any other location.  This disclosure is limited to identifying “a fatty liver” as being a metabolic disorder.  None of the examples in the instant specification provide evidence that administration of FGFBP3 will have any advantageous effect on treating fatty liver.  None of the examples in the specification teach any effect on lipid levels which would suggest that administration of FGFBP3 would be an effective therapy to reduce lipid levels and treat fatty liver, absent evidence to the contrary.  
Paragraph [00124] teaches that FGFBP3 mediates PPARGC1B (peroxisome proliferator- activated receptor gamma coactivator-1beta) suppression and that FGFBP3 treatment induced inhibition of sterol regulatory element-binding protein 1c (SREBF1) signaling pathway “thus indicating a reduction of lipogenesis”.  Figure 13B demonstrates that transgenic animals expressing mouse FGFBP3 exhibit no significant changes in lipid levels (eg. triglycerides) apart from a reduction of non-esterified fatty acids (NEFAs – Figure 13A).  However, this limited data related to FGFBP3 expression levels and genes which are induced/suppressed by FGFBP3 do not support enablement of a method of treating a metabolic disorder which is fatty liver/fatty liver disease as currently claimed.
Bellafante et al. (Hepatology  57:  1343-1356, 2013) teach that nonalcoholic fatty liver disease (NAFLD) includes simple fatty liver and nonalcoholic steatohepatits (NASH) (see 1st paragraph at page 1343) (NOTE: steatosis is defined as abnormal fat accumulation within hepatocytes).  The sources of fat contributing to fatty liver are peripheral triglycerides stored in white adipose tissue that are driven to the liver in the form of plasma nonesterified fatty acids (NEFAs), dietary fatty acids, and hepatic de novo lipogenesis (see paragraph spanning pages 1343-1344).  Belefante et al. was investigating the role of peroxisome proliferator- activated receptor gamma coactivator-1beta (PGC1B) on the development of hepatic steatosis.  Belefante et al. demonstrate that overexpression of PGC1B (aka PPARGC1B) leads to triglyceride and NEFA clearance by activating mitochondrial beta-oxidation of fatty acids (see page 1347, 1st column, 1st paragraph).  Belefante et al. also teach that PGC1B overexpression in the liver ameliorates steatotic phenotype in dietary mouse models of steatohepatitis (see page 1348, column 1, 1st paragraph).  Figure 4 at page 1349 demonstrates the effect of PGC1B overexpression on lipid profile in mice fed an MCD diet (to induce steatohepatitis).  The results demonstrate that PGC1B overexpression sustains lipid secretion into the circulation by protecting from oxidative stress, thus preventing hepatic lipid retention.  Belefante et al. additionally teach that PGC1B protects the liver against HFD-induced steatosis (high fat diet) (see page 1353, column 1).  Specifically, PGC1B overexpression prevents lipid accumulation within the hepatocytes during high-fat feeding (see page 1353, column 2, paragraph 1).  
The instant specification teaches that FGFBP3 treatment suppresses the expression of PPARGC1B/PGC1B.  However, the teachinges of Belefante et al. teach that overexpression of PPARGC1B/PGC1B protects the liver against steatosis (fat accumulation in the hepatocytes which are cells in the liver).  The instant specification fails to provide any evidence to support the claimed method of treatment of fatty liver/fatty liver disease.  The teachings of the prior art of Belefante et al. suggest that based upon the activity of PPARGC1B/PGC1B with regard to development of steatosis, the effect of FGFBP3 treatment on the expression of PPARGC1B/PGC1B disclosed in the specification would not result in an effective treatment of fatty liver/fatty liver disease because the effects of FGFBP3 would result in a reduction of PPARGC1B/PGC1B which is protective against steatosis.  Therefore, the claims are not enabled because administration of FGFBP3 would be expected to reduce PPARGC1B/PGC1B, which has been show to prevent lipid accumulation within the hepatocytes, and therefore, there is no reasonable expectation of success in treating fatty liver/fatty liver disease by administration of FGFBP3 absent evidence to the contrary.

Response to Arguments
Applicant asserts at page 7 of the response that the Specification provides ample guidance regarding how to practice the claimed method because it identifies the condition to be treated and that FGFBP3 can be administered.  Applicant also asserts that working examples are provided that demonstrate that FGFBP3 can be used to treat fatty liver because FGFBP3 treatment in leptin-deficient ob/ob mice induces STAT3 signaling pathway and increases levels of IL-6.  Applicant also asserts that Figure 4 shows that FGFBP3 treatment can elevate fatty acid metabolism.
Applicant’s arguments have been fully considered, but are not found persuasive.  First, the animal model which is used in the instant application does not appear to be an appropriate model for nonalcoholic fatty liver disease.  Van Herck et al. (Nutrients  9(10):  1072, 13 pages, 2017) teach that NASH is complex and implicates a cross talk between various metabolically active sites and that a number of different processes may contribute to liver inflammation.  Van Herck et al. state that while animal models have played a vital role in elucidating the pathophysiological mechanisms of NAFLD “it should be noted that translation of results obtained in an animal model to a human population has repeatedly failed” (see page 2, second paragraph).  With regard to appropriate animal models for assessing treatment of fatty liver, while ob/ob mice have been used, Van Herck et al. state “[i]t is generally accepted that the genetic mutation alone is not sufficient for the development of NASH and a second stimulus is needed in the form of a chemical challenge (including lipopolysaccharide, CCL4 and TAA administration) or dietary measures (including MCD diet and HFD)” (page 6 at 4.1, first paragraph).  The mice in the instant application were not given a second stimulus.  Example 2 of the instant specification used C57BL mice which were normoglycemic and fed ad libitum.  While C57BL/6 mice are one of the most frequently used animals for NAFLD modeling, they typically are used after NAFLD is induced by diet (see page 2 at 2. Dietary Models).  In the instant application, the diets of the C57BL mice were fed ad libitum and were normoglycemic.   Therefore, one of ordinary skill in the art before the effective filing date of the instant invention would not reasonably conclude that the results of the instant application to be predictive of treating fatty liver in humans especially because the animal models are not those common used for doing such and because Van Herck et al. state “it should be noted that translation of results obtained in an animal model to a human population has repeatedly failed” (see page 2, second paragraph) in the arena of NAFLD modeling.
 Next, Applicant argues at page 7 of the response that the claimed invention was demonstrated in Tassi et al.  Applicant should note that the reference was not provided in the Supplemental Information Disclosure Statement filed with the response as asserted.  Two NPL documents were filed, but neither of them were by Tassi et al.  However, a review of the document online demonstrate that it is not an additional teaching regarding the claimed invention, but rather, it is an article based on the same data as that of the instant application.  It is the same work by the inventor and therefore, does not constitute an additional teaching, but rather, a restatement of the same information in the instant application.  Applicant asserts that administration of a FGFBP3 expression vector to ob/ob mice resulted in a significant decrease of serum non-esterified fatty acids and that livers of ob/ob mice expressing murine FGFBP3 displayed a significant reduction of steatosis and were almost indistinguishable microscopically from healthy livers.  Applicant’s arguments have been fully considered but are not persuasive.  Administration of an expression vector encoding FGFBP3 is the equivalent to a treatment method which administers FGFBP3 protein nor would it be considered predictive of administration of FGFBP3 protein.  None of the experiments started with a subject having fatty liver, the subsequent administration of FGFBP3 protein and a showing that the fatty liver was treated/reduced.  Furthermore, Van Herck et al. state “it should be noted that translation of results obtained in an animal model to a human population has repeatedly failed” (see page 2, second paragraph) in the arena of NAFLD modeling.  
Additionally, the specification teaches that FGFBP3 mediates PPARGC1B (peroxisome proliferator- activated receptor gamma coactivator-1beta) suppression (see paragraph [00124]) and Figure 13B demonstrates that transgenic animals expressing mouse FGFBP3 exhibit no significant changes in lipid levels (eg. triglycerides) apart from a reduction of non-esterified fatty acids (NEFAs – Figure 13A).  Piccinin et al. (Nature Reviews 16:  160-174, 2019; cited previously as art of interest) disclose that mice which are lacking PPARGC1B/PGC1B have increased liver mass and develop fatty liver when exposed to a high fat diet (page 163, column 1, last paragraph).  Piccinin et al. also teach that PPARGC1B/PGC1B expression in the liver is induced in response to dietary intake of saturated or trans fatty acids (page 163, column 2, 2nd paragraph).  Piccinin et al. conclude that PPARGC1B/PGC1B is a key regulator of hepatic lipid synthesis and mice overexpressing this coactivator in the liver are protected from steatohepatitis development when fed a high fat diet.  Correspondingly, mice deficient in PPARGC1B/PGC1B fed a high fat diet display high levels of hepatic steatosis (see page 166, column 2, 2nd paragraph).  Because FGFBP3 suppresses PPARGC1B and Piccinin et al. teach that mice deficient in PPARGC1B/PGC1B fed a high fat diet display high levels of hepatic steatosis, one of ordinary skill in the art would not reasonably conclude that administration of FGFBP3 would result in a treatment for NAFLD, absent evidence to the contrary.  Therefore, based on the totality of the record, the claimed invention is not enabled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647